DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4, 8, 12-14, 18, 20-22, 24, and 32 are pending in this case.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Tan, Inventor Pro Se, on 17 February 2021.
The application has been amended as follows: 

1. (Currently Amended) A method of securely transferring data among users using a limited-use encrypted code, comprising:
creating, by the server, a server encryption key and a server decryption key,
transmitting, by the server, the server encryption key to the provider device;
obtaining, by the provider device, a cryptography technique;
creating, by the provider device, a provider private key and a provider public key based at least in part on the cryptography technique;
transmitting, by the provider device, the provider public key and a first unique identifier of the provider to the server;
storing by the server, the provider public key and the cryptography technique in association with the first unique identifier of the provider;
creating, by the provider device, a request containing a reference to data to be transferred to a recipient device of a recipient;
encrypting, by the provider device, the request using the cryptography technique and the provider private key;
encrypting, by the provider device, the first unique identifier of the provider using the server encryption key;
attaching, by the provider device, the encrypted first unique identifier of the provider to the encrypted request;
encoding, by the provider device, the attached encrypted first unique identifier of the provider and the encrypted request into a graphic code;
displaying, by the provider device, the graphic code;
scanning, by the recipient device, the graphic code displayed by the provider device;
obtaining, by the recipient device, the attached encrypted first unique identifier of the provider and the encrypted request by decoding the graphic code;
transmitting, by the recipient device to the server, the attached encrypted first unique identifier of the provider and the encrypted request along with a second unique identifier of the recipient;
obtaining, by the server, the first unique identifier by decrypting the encrypted first unique identifier using the server decryption key;
retrieving, by the server, the provider public key and the cryptography technique using the first unique identifier;
obtaining, by the server, the request by decrypting the encrypted request using the provider public key and the cryptography technique;
determining, by the server, that the request satisfies a usage limit;
validating, by the server, the request based at least in part on the determination that the request satisfies the usage limit; and
transferring, by the server, the data from a provider data store of the provider to a recipient data store of the recipient.


















2-3. (Canceled) 

4.    (Currently Amended) The method of claim 1, further comprising:
              before storing, by the server, the provider public key, receiving, by the server, the provider public key.








5-7.    (canceled)
8.    (Currently Amended) The method of claim 1, further comprising:
prior to creating, by the provider device, the request, selecting a personal code, by the provider device, and registering the personal code with the server;
after obtaining 
requesting, by the recipient device, of the provider device 
receiving, by the recipient device, the 
receiving, by the server, the 
9-11.    (Canceled) 
12.    (Currently Amended) The method of claim 1 

13. (Currently Amended) The method of claim 12, 


receiving, by the server from a third user, a validated record,
sending by the server to the provider device, 
wherein creating, by the provider device, the request[,] further comprises enclosing in the request the reference to the validated record
wherein transferring, by the server, the data comprises transferring the validated record to the recipient data store.
14. (Currently Amended) The method of claim 1, wherein 
further comprises including transfer limit 
wherein transmitting to the server, by the recipient device, the attached encrypted first unique identifier of the provider and the encrypted request further comprises request amount along with the second unique identifier of the recipient  
wherein determining, that the request satisfies the usage limit, further comprises checking whether the request amount transfer limit 
15-17.    (Canceled) 
18.    (Currently Amended) The method of claim 1, 
prior to creating the [a] the request, registering by the recipient  a record with the server wherein the record includes a preset value to be transferred;
sending by the recipient device to the provider device a including a reference to the record;
wherein creating the request by the provider device, further comprises including the coupon 
wherein transferring, by the server, the data further comprises transferring the preset value from a provider account of the provider to a recipient account of the recipient based on the coupon. 

20.    (Currently Amended) The method of claim 1, 

computing, by the provider device, a digest based on 
wherein creating, by the provider device, the request further comprises adding the digest to the request;
wherein the method further comprises:
after encrypting the request, attaching, by the provider device, the plaintext to the encrypted request; and
after decrypting the request, verifying, by the server, the digest in the request by computing a second digest of the plain text attached to the encrypted request, and comparing the second digest with the digest in the request.



21.    (Currently Amended) The method of claim 20, further comprising accessing, by the recipient device, the plain text attached to the request.

22.    (Currently Amended) The method of claim 20, wherein the plain text specifies terms associated with the request, the method further comprising:
after receiving the request by the recipient device, accessing by the recipient the terms in the plain text attached to the request; 
wherein transmitting, by the recipient device to the server, the attached encrypted first unique identifier of the provider and the encrypted request along with a second unique identifier of the recipient further comprises transmitting, by the recipient device to the server, the attached encrypted first unique identifier of the provider and the encrypted request along with a second unique identifier of the recipient after accessing the terms in the plain text.
23.    (Canceled) 
24.    (Currently Amended) The method of claim 1, 
after transferring, by the server,  the data a ticket. 

25-31.    (Canceled) 
32. (amended) The method of claim 1, wherein, transferring, by the server, the data comprises transferring value from an account associated with the provider device to an account associated with the recipient device. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a system and method for using limited-use encrypted code to transfer values securely among users.
The closest prior art of Chen et al (US 5,590,197) teaches obtaining, by a server and a provider device of a provider, a cryptography technique; (3:65-4:13; 4:23-32; 5:61-60; 6:1-27; 6:57-66) transmitting, by the provider device, the public key to the server, wherein the private key is not transmitted to any other devices; (5:60-6:10) creating, by the provider device, a request containing at he obtained reference to the recipient and a usage limit; (6:33-36) encrypting, by the provider device, the request using the cryptography technique and the private key; (5:48-60; 6:27-36
Additionally, Boneh et al (US 2007/0041583) teaches creating, by the provider device, a private key and a public key based at least in part on the cryptography technique. (par 15-16, 49, 66)
Also, Takayama et al (US 2008/0020707) teaches encoding, by the provider device, the encrypted request into a code comprising a second Quick Response (QR) code (par 71-78)
Further, Flitcroft et al (US 2003/0028481) determining, by the server, that the request satisfies a usage limit and the second unique identifier of the recipient device included in the request matches the third unique identifier of the recipient; (par 56-65, 147-153) validating, by the server, the request based at least in part on the usage limit being satisfied; (par 56-65) and transferring the data from a provider data store of the provider to a recipient data store of the recipient. (par 158-172)
However, the prior art does not discloses, singly, or in combination, creating, by the server, a server encryption key and a server decryption key, transmitting, by the server, the server encryption key to the provider device; storing by the server, the provider public key and the cryptography technique in association with the first unique identifier of the provider; displaying, by a recipient device of a recipient, a first Quick Response (QR) code comprising a second unique identifier of a recipient; scanning, by the provider device, the first QR code and decoding, by the provider device, the first QR code and obtaining, by the provider device, the second unique identifier of the recipient from the decoded first QR code; creating, by the provider device, a request containing a reference to data to be transferred to the recipient and the second unique identifier of the recipient; encrypting, by the provider device, the request using the cryptography technique and the provider private key; attaching, by the provider device, the first unique identifier of the provider to the encrypted request; encoding, by the provider device, the attached first unique identifier of the provider and the encrypted request into a second QR code; displaying, by the provider device, the second QR code; scanning, by the recipient device, the second QR code displayed by the provider device; and obtaining, by the recipient device, the 
For these reasons, independent claim 1, and its dependent claims 4, 8, 12-14, 20-22, 24, and 32 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685